Title: James Madison to James Monroe, 23 January 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 23. 1828
                            
                        

                        I recd. by the last mail yours of the 18th. You were not more surprized than I had a right to be at seeing
                            our names on the Electoral Ticket. After my letter to you, which you made known to Col. Mercer, I wrote to Mr. Cabell in
                            the most decided terms, and he informs me he made the proper use of it. I have a letter from
                            Col. Mercer also, corresponding doubtless with his to you. The awkwardness thrown upon us is much increased by the delay
                            in giving the regular notice. To anticipate it might mark an unsuitable feeling of one sort, as well as a censure on the
                            delay. To be silent too long, leaves room for inferences of another sort also to be avoided. The latter effect will
                            however be corrected by our answers which seem to be sufficiently foretold; whilst there would be no opportunity of doing
                            away the former. As there is a Resolution of the Convention, connecting with the notification copies of the proceedings
                            which require some time for preparation, the delay of our answers ought to be accounted for by that circumstance. I hope
                            your letter to Judge Brooke will put an end to the difficulty. Should his answer fail of doing so, be so good as to let me
                            know it with your view of the course proper for us. Should it become necessary for us not to wait for the usual mode of
                            notification, it may be a question, whether our answers requiring a nomination of others, might not most properly
                            addressed to the Committee at Richmond which is to make it; bottoming them in that case on the expediency of an early
                            notice to those who are to take our places.
                        My answer whenever & to whomever made will of course withdraw my name from the ticket; in stating the
                            grounds for which I feel the delicacy of the task. A plea of neutrality is already represented as a claim of privilege
                            belongg. to no particular Citizens. The ground taken by you is not be altogether unsuited to my case, and will be
                            respected by all, in proportion as a sense of delicacy can controul the feelings of party. Health and every other
                            happiness
                        
                            
                                J. M.
                            
                        
                        
                            I have recd. a letter from Mr. Brougham urging our release of Professor Long. I have, admitting our
                                disposition to avoid disappointing the latter, urged the greater facility there than here, of providing a temporary
                                substitute. I learn from the Proctor that Dr. Jones is expected to come on soon to the University, having relieved
                                himself from part of his term with the Franklin Institute. The decisive information is however to come from Genl
                                Cocke, who has been our correspondent with the Doctr.
                        
                    